Filed 6/10/15 P. v. Phillips CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141805
v.
DONALD PHILLIPS,                                                     (Napa County
                                                                     Super. Ct. No. CR6195)
         Defendant and Appellant.


         Donald Phillips appealed an order extending his not guilty by reason of insanity
commitment, contending the trial court exceeded its jurisdiction and violated his right to
due process by extending the commitment beyond the permissible period. Respondent
agreed that the order required modification. The trial court having since granted the
relief sought, we will dismiss the appeal.
                                       STATEMENT OF THE CASE
         On November 15, 2013, the Napa County District Attorney filed a petition to
extend appellant’s commitment (Pen. Code, § 1026.5) for two years following expiration
of his then-current commitment on April 1, 2014.1 After continuances, jury trial began
on April 7, 2014. On April 9, 2014, the jury found appellant represented a substantial
danger of physical harm to others by reason of a mental disease, defect or disorder, and



         1
         The petition erroneously stated the extension was sought from April 1, 2012, to
April 2, 2014, but correctly stated that the current commitment would expire on April 1,
2014.

                                                             1
the trial court ordered appellant’s commitment extended to April 9, 2016. Appellant filed
a timely notice of appeal.
       Appellant filed his opening brief in this court on September 5, 2014; respondent,
in its brief filed on October 15, 2014, agreed that the trial court’s order should be
modified to state that appellant’s commitment was extended to April 1, 2016, rather than
to April 9, 2016. Appellant’s attorney informed this court no reply brief would be filed
since the parties were seeking the same remedy.
       On November 14, 2014, the trial court ordered its commitment order amended to
reflect a commitment period of April 1, 2014, to April 1, 2016. The trial court filed its
amended order on November 19, 2014.
                                       DISCUSSION
       After learning that the trial court had granted the only relief sought by appellant,
this court asked the parties if dismissal of the appeal would be appropriate. Both
responded in the affirmative. Since the trial court’s amended order has provided the
relief sought by both parties, this appeal is moot. (See Ebensteiner Co., Inc. v. Chadmar
Group (2006) 143 Cal.App.4th 1174, 1178-1179.)
                                      DISPOSITION
       The appeal is dismissed as moot.




                                              2
                                _________________________
                                Kline, P.J.


We concur:


_________________________
Richman, J.


_________________________
Miller, J.




                            3